      Case 4:18-cv-00286-DCB Document 113 Filed 06/04/20 Page 1 of 1



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   TM Technologies Incorporated,                    No. CV-18-00286-TUC-DCB
10                 Plaintiff,                         ORDER
11   v.
12   Hand Technologies Incorporated, et al.,
13                 Defendants.
14
15         Having considered the Joint Motion for an Extension of Discovery and because
16   settlement discussions are actively proceeding in front of the Magistrate Judge Macdonald,
17         Accordingly,
18         IT IS ORDERED that the Motion for Extension of Discovery (Doc. 110) is
19   GRANTED.
20         IT IS FURTHER ORDERED that the case management deadlines are extended
21   by six weeks as follows; 1) discovery deadline to November 2, 2020; dispositive motions
22   due by December 1, 2020, and the Pretrial Order due date is January 4, 2021.
23         Dated this 3rd day of June, 2020.
24
25
26
27
28
